Title: To James Madison from Sylvanus Bourne, 23 October 1803 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


23 October 1803, Amsterdam. Encloses a copy of the Leiden Gazette “under a new title owing to the old one having lately been forbid by the Govt here.” Notes that “as Mr Foreman from whom Mr Alexander at Rotterdam recd his appointment as agent in the Consulate has long since resigned his Commission & that Mr Alexander has never recd any appointment from Govt many embarrasments are found to arise in the due exercise of the Consular functions at that Port.” Wishes JM to put “that establishment … in proper order by a fixed appointment.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.; misdocketed by Wagner “1804.”



   
   Jefferson appointed Lawson Alexander (ca. 1768–1828), a Maryland lawyer, to replace Joseph Forman as commercial agent at Rotterdam on 9 Dec. 1803. The Senate subsequently confirmed him (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:459, 460, 461; Papenfuse et al., Biographical Dictionary of the Maryland Legislature, 1:103).



   
   A full transcription of this document has been added to the digital edition.

